                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JAMES CARSON, Personal
Representative of the NANCY
ANN THOMAS ESTATE,

           Plaintiff,                     Case No. 16-14079

v.                                        HON. GEORGE CARAM STEEH


LAWRENCE CHILKEWITZ, an individual,
and as Personal Representative/Trustee
of Peter Chilkewitz Estate/Trust,
ROB CARSON, an individual, and
JAMES CARSON, an individual,

         Defendants.
__________________________________/

             ORDER DENYING PLAINTIFF’S MOTION TO
     DISTRIBUTE FUNDS (DOC. 27) AND ORDER TO SHOW CAUSE

      Plaintiff James Carson filed this interpleader action on November 17,

2016. The complaint alleges as follows:

           As personal representative of the Nancy Thomas
           Estate, I James Carson am in possession of
           $95,170.05 which is in dispute amongst the
           Defendants. Lawrence Chilkewitz is the personal
           representative and trustee of the Peter Chilkewitz
           Estate/Trust, which owes the Defendants James
           Carson and Rob Carson $50,000 each, or $100,000
           total. The Nancy Thomas Estate owes Lawrence
           Chilkewitz, as his share of the estate, $95,170.05.
           Lawrence Chilkewitz as the personal representative
           and trustee of the Peter Chilkewitz Estate/Trust, has
                                       -1-
            failed or otherwise refused to pay out the
            distributions of $50,000 each to Defendants James
            Carson and Rob Carson.

Doc. 1 at 6. The complaint further alleges:

            The Defendants are owed monies from the two
            separate estates, in an amount in controversy that
            is nearly equal. The Nancy Thomas Estate should
            not distribute a check to Defendant Lawrence
            Chilkewitz in Florida, when Defendant Lawrence
            Chilkewitz in Floriday [sic] owes the Defendant’s
            [sic] James Carson and Rob Carson in Michigan the
            same amount of money.

Id.

      James Carson and Rob Carson both filed answers admitting to the

allegations contained in the complaint. Lawrence Chilkewitz did not

respond to the complaint. Plaintiff sought a clerk’s entry of default against

Chilkewitz, which was entered on May 11, 2017. Plaintiff subsequently

sought a default judgment against Chilkewitz in the amount of $95,170.05.

A default judgment was entered by the clerk on May 19, 2017.

      Approximately two years later, on May 3, 2019, Plaintiff filed a motion

to distribute the $95,170.05 held by Plaintiff equally to James Carson and

Rob Carson. Doc. 27. Chilkewitz, appearing pro se, filed an objection on

May 22, 2019.




                                        -2-
                             LAW AND ANALYSIS

      As a threshold issue, the court must satisfy itself that it has

jurisdiction over this matter. “[F]ederal courts have a duty to consider their

subject matter jurisdiction in regard to every case and may raise the issue

sua sponte.” Answers in Genesis of Kentucky, Inc. v. Creation Ministries

Int'l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009). Plaintiff alleges jurisdiction

under the interpleader statute, 28 U.S.C. § 1335. An interpleader action

“affords a party who fears being exposed to the vexation of defending

multiple claims to a limited fund or property that is under his control a

procedure to settle the controversy and satisfy his obligation in a single

proceeding.” 7 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice and Procedure § 1704 (3d ed. 2001). See also William

Penn Life Ins. Co. of New York v. Viscuso, 569 F. Supp.2d 355, 360

(S.D.N.Y. 2008) (“[T]he purpose of interpleader is to protect the stakeholder

from multiple and inconsistent liabilities on a single obligation.”).

      The statute grants district courts original jurisdiction over interpleader

actions when a plaintiff stakeholder possesses money or property worth

$500 or more that is subject to adverse claims by two or more claimants of

diverse citizenship. 28 U.S.C. § 1335; see also Viscuso, 569 F. Supp.2d at

359. “The existence of a single, identifiable stake is a necessary element

                                          -3-
of interpleader jurisdiction.” Id. The “central prerequisite” for an

interpleader action “is that the plaintiff-stake holder runs the risk – but for

determination in interpleader – of multiple liability when several claimants

assert rights to a single stake.” Airborne Freight Corp. v. United States,

195 F.3d 238, 240 (5th Cir. 1999); see also Wright, Miller & Kane, Federal

Practice and Procedure § 1704 (the “primary test” for determining the

propriety of interpleader “is whether the stakeholder legitimately fears

multiple vexation directed against a single fund.”).

      The complaint does not allege that multiple parties are claiming

entitlement to a single fund. Rather, the complaint states that “The Nancy

Thomas Estate owes Lawrence Chilkewitz, as his share of the estate,

$95,170.05.” Doc. 1 at 6 (emphasis added). The complaint does not

allege that James Carson or Rob Carson also claim entitlement to the

same $95,170.05. Instead, the complaint alleges that James Carson and

Rob Carson are owed approximately $100,000 from the Peter Chilkewitz

Estate, the personal representative of which is Lawrence Chilkewitz.

Plaintiff contends that these amounts are “fungible,” and essentially should

offset each other. Doc. 27 at 1.

      This type of factual scenario does not confer interpleader jurisdiction.

Plaintiff does not legitimately fear multiple, adverse claimants seeking the

                                          -4-
same fund from the Nancy Thomas Estate. The complaint admits that the

$95,170.05 at issue is Lawrence Chilkewitz’s share of the estate, and that

James Carson and Rob Carson are seeking a similar amount from a

different fund. Courts “have uniformly held that a single, identifiable fund is

a prerequisite to an interpleader action. . . . Different funds with different

claimants cannot be joined in one interpleader action.” Wausau Ins. Co. v.

Gifford, 954 F.2d 1098, 1100 (5th Cir. 1992); see also Bradley v.

Kochenash, 44 F.3d 166, 168 (2d Cir. 1995) (“[A] prerequisite for permitting

interpleader is that two or more claimants must be ‘adverse’ to each

other.”) (citation omitted).

                                    CONCLUSION

      Based upon the record before it, the court lacks subject matter

jurisdiction over this action. Therefore, IT IS HEREBY ORDERED that

Plaintiff’s motion to distribute funds (Doc. 27) is DENIED.

      IT IS FURTHER ORDERED that Plaintiff shall SHOW CAUSE in

writing within fourteen days of the date of this order why the court should

not vacate the default judgment pursuant to Federal Rule of Civil Procedure

60(b)(4) and dismiss this action.

Dated: June 11, 2019
                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE
                                          -5-
                CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
June 11, 2019, by electronic and/or ordinary mail and also on

                      James Carson
                       31237 Pierce
                   Garden City, MI 48135

                       Rob Carson
                      456 Fifth Street
                  Grand Rapids, MI 49534

                    Lawrence Chilkewitz
                     4111 Ryals Road
                   Zephyrhills, FL 33542


                      s/Barbara Radke
                        Deputy Clerk




                              -6-
